       Case 8:18-cv-01026-TDC Document 33-1 Filed 10/10/19 Page 1 of 10



                            UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND


 G&G CLOSED CIRCUIT EVENTS, LLC,

        Plaintiff,

        v.
                                                                Civil Action No. TDC-18-1 026
 SANDOVAL & SANDOVAL, INC.,
 ELIZABETH DE SANDOV AL and
 MANUEL SANDOVAL,

        Defendants.




                                 MEMORANDUM OPINION

Plaintiff G&G Closed Circuit Events, LLC ("G&G") alleges that Defendants                Sandoval &

Sandoval, Inc., Elizabeth De Sandoval, and Manuel Sandoval illegally exhibited a closed-circuit

broadcast of a boxing match to which G&G owned the exclusive nationwide                  commercial

distribution rights. G&G has asserted claims for violations of the Communications Act of 1934

("the Communications     Act"), 47 U.S.C.      S   605 (2012), and the Cable Television Consumer

Protection and Competition Act of 1992 ("the Cable Act"), 47 U.S.C.      S 553.   Pending before the

Court is G&G's Motion for Summary Judgment on liability.           Having reviewed the submitted

materials, the Court finds that no hearing is necessary. See D. Md. Local R. 105.6. For the reasons

set forth below, the Motion will be granted.

                                        BACKGROUND

       G&G distributes sports and entertainment programming through closed-circuit television.

It owned the exclusive commercial exhibition licensing rights to the nationwide broadcast of the
        Case 8:18-cv-01026-TDC Document 33-1 Filed 10/10/19 Page 2 of 10



super middleweight championship fight between Saul "Canelo" Alvarez and Julio Cesar Chavez,

Jr. ("the Fight") on May 6, 2017.

        On May 6, 2017, the night of the Fight, Marisa Hardy, an investigator hired by G&G visited

Defendants' commercial establishment, Sole E Mare Italian Restaurant ("Sole E Mare" or "the

Restaurant"),    in Wheaton,   Maryland.   As Hardy approached      Sole E Mare's      entrance at

approximately     11:25 p.m., she observed a chalkboard in front of the restaurant with the

handwritten words "5/Mayo Chavez vs Canelo Gratis." Hardy Aff. at 1, ECF No. 28-4. Hardy

paid no cover charge to enter. There were four televisions inside the restaurant showing the Fight.

According to Hardy, restaurant patrons sitting against the wall appeared to be watching one of the

televisions.    Hardy counted the number of patrons inside Sole E Mare three times between her

arrival and her departure from the restaurant at 12:26 a.m. on May 7, 2017. On those occasions,

she counted 29, 25, and 33 patrons, respectively.    Hardy also estimated that Sole E Mare had a

maximum capacity of approximately 175 people.

        Defendants Manuel Sandoval ("Mr. Sandoval") and Elizabeth de Sandoval ("Ms. de

Sandoval") (collectively, "the Sandovals") have admitted that as of May 6, 2017, they were the

owners of Sole E Mare and officers of Sandoval & Sandoval, Inc. ("the Corporation"),            the

corporate entity that owns Sole E Mare. However, Defendants did not purchase a license from

G&G to show the Fight on the televisions at Sole E Mare. Mr. Sandoval denies that either he or

Ms. de Sandoval took any action to cause the Fight to be broadcast at Sole E Mare on May 6, 2017,

or that he had any prior knowledge that it would be shown at Sole E Mare that night. According

to Mr. Sandoval, the Fight was ordered by an unknown individual with a credit card for residential

use only, and the broadcast signal must have been sent to Sole E Mare by mistake. Defendants,

however, admit that Sole E Mare's bartenders and manager act as agents on their behalf, that they



                                                 2
       Case 8:18-cv-01026-TDC Document 33-1 Filed 10/10/19 Page 3 of 10



had the right to control Sole E Mare on May 6, 2017, and that they generally benefit from Sole E

Mare's activities and profits.

        In its Complaint,    G&G alleges that by exhibiting the Fight without purchasing           a

commercial license, Defendants violated the Communications Act and the Cable Act. G&G seeks

statutory damages, costs, and attorney's fees.

                                          DISCUSSION

        In its Motion, G&G seeks summary judgment under Federal Rule of Civil Procedure 56 on

liability only. G&G argues that the undisputed facts establish that all Defendants are liable under

the Communications Act or the Cable Act.

I.      Legal Standard

        Under Federal Rule of Civil Procedure 56(a), the Court grants summary judgment if the

moving party demonstrates that there is no genuine issue as to any material fact, and that the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). In assessing the Motion, the Court views the facts in the light

most favorable to the nonmoving party, with all justifiable inferences drawn in its favor. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). The Court may rely only on facts supported in

the record, not simply assertions in the pleadings.   Bouchat v. BaIt. Ravens Football Club, Inc.,

346 F.3d 514, 522 (4th Cir. 2003). A fact is "material" ifit "might affect the outcome of the suit

under the governing law." Anderson, 477 U.S. at 248. A dispute of material fact is only "genuine"

if sufficient evidence favoring the nonmoving party exists for the trier of fact to return a verdict

for that party. Id. at 248-49.




                                                 3
        Case 8:18-cv-01026-TDC Document 33-1 Filed 10/10/19 Page 4 of 10



II.     Statutory Provisions

        In its Complaint, G&G asserted claims under both the Communications Act, 47 U.S.C.              S
605, and the Cable Act, 47 U.S.C.         S   553. Although G&G does not explicitly seek summary

judgment under    S 553, based   on the content of its memorandum in support of the Motion, the Court

construes the Motion as seeking summary judgment under both provisions.

        The Communications Act provides, in relevant part:

        No person not being authorized by the sender shall intercept any radio
        communication and divulge or publish the existence, contents, substance, purport,
        effect, or meaning of such intercepted communication to any person. No person
        not being entitled thereto shall receive or assist in receiving any interstate or foreign
        communication by radio and use such communication (or any information therein
        contained) for his own benefit or for the benefit of another not entitled thereto. No
        person having received any intercepted radio communication or having become
        acquainted with the contents, substance, purport, effect, or meaning of such
        communication (or any part thereof) knowing that such communication was
        intercepted, shall divulge or publish the existence, contents, substance, purport,
        effect, or meaning of such communication (or any part thereof) or use such
        communication (or any information therein contained) for his own benefit or for
        the benefit of another not entitled thereto.

47 U.S.C.    S 605(a).    This provision prohibits the unauthorized interception or receipt of "digital

satellite television transmissions." J & J Sports Prods., Inc. v. MayrealII, LLC, 849 F. Supp. 2d

586,588 n.3 (D. Md. 2012).

        Section 553 provides that: "No person shall intercept or receive or assist in intercepting or

receiving any communications service offered over a cable system, unless specifically authorized

to do so by a cable operator or as may otherwise be specifically authorized by law." 47 U.S.C.

553(a)(l).

        47 U.S.C.    SS    553 and 605 are strict liability statutes.   See 47 U.S.C.    S   605(e)(3)(C)

(providing for enhanced damages for willful violations of the statute but allowing damages to be

reduced to $250 if "the violator was not aware and had no reason to believe [the] acts constituted



                                                     4
            Case 8:18-cv-01026-TDC Document 33-1 Filed 10/10/19 Page 5 of 10



 a violation of this section"), 47 U.S.C.         S 553(c)(3)(B),   (C) (providing for enhanced damages for

 willful violations of the statute but allowing damages to be reduced to $100 if "the violator was

 not aware and had no reason to believe [the] acts constituted a violation of this section"); see, e.g.,

 G & G Closed Circuit Events, LLC v. Gonzalez Ruiz, 379 F. Supp. 3d 1061, 1065 (S.D. Cal. 2019).

            Because   S 605   and   S 553   are strict liability statutes, G&G need only show that it had the

 exclusive commercial distribution rights to the Fight and that Defendants exhibited the Fight

 without authorization. Although G&G has not identified facts establishing whether the Fight was

 received by satellite transmission or cable, and therefore which specific statute is implicated, there

 is no claim that summary judgment cannot be granted without evidence of the specific method of

 interception. Indeed, G&G has offered facts, as stated in the affidavit of G&G President Nicolas

. Gagliardi, establishing that the methods available to intercept the Fight would be encompassed by

 these two categories.        The Court therefore considers whether the record establishes that one or

 more of Defendants is liable for unlawfully broadcasting the Fight at Sole E Mare without a

 license.

 III.       Sandoval & Sandoval, Inc.

            As to liability for the Corporation, G&G has established that it had exclusive distribution

 rights to the Fight, as reflected in the license agreement between G&G and the promoter of the

 Fight, which granted G&G an exclusive license to exhibit the Fight through closed-circuit live

 television at commercial outlets throughout the United States.               In an affidavit, Gagliardi has

 confirmed that G&G had the exclusive right to license the Fight to commercial customers for

 exhibition.

            G&G has also established           that the Fight was exhibited at Sole E Mare without

 authorization. In her affidavit, Hardy, G&G's investigator has stated that she visited Sole E Mare



                                                          5
       Case 8:18-cv-01026-TDC Document 33-1 Filed 10/10/19 Page 6 of 10



on the night of the Fight and saw the broadcast of the Fight on televisions inside the restaurant.

Gagliardi confirmed in his affidavit that Defendants did not have a commercial license to exhibit

the Fight. Although Defendants have identified technical issues with Hardy's affidavit, including

that the notarization of the affidavit before a Maryland notary public references that Hardy attested

to its truth under "penalty of perjury under the laws of the State of California," Hardy Aff. at 2,

such a scrivener's error does not undermine the validity of Hardy's statement.          On summary

judgment, the court may consider a declaration made under "penalty of perjury," regardless of

whether it has been notarized.     See Fed. R. Civ. P. 56(c)(4) (permitting either an affidavit or

declaration); 28 U.S.C.   S   1746 (defining a declaration as a statement made "under penalty of

petjury" without regard to the state).

        On the substance, Defendants offer no facts to dispute Hardy's account.          Although all

Defendants agree that that they did not order the Program from G&G for broadcast at Sole E Mare,

they state that they have "insufficient knowledge and information to determine and/or confirm

whether the [Fight] was shown" on May 6, 2017. Defs.' Resps. to Req. for Admis. No. 10, ECF

No. 28-8. While Mr. Sandoval speculates that any transmission of the Fight may have been the

result of a purchase of the Fight for residential use and a mistaken broadcast on the televisions at

Sole E Mare, that claim relates only to state of mind and does not undermine the fact that the Fight

was actually broadcast at the Restaurant. Thus, there is no genuine dispute that the Program was

exhibited without authorization at Sole E Mare on May 6, 2017. As a result, the facts in the record

establish that the Corporation, as the owner of Sole E Mare, is liable for the unauthorized exhibition

of the Fight. See That's Entm 't, Inc. v. JP.T,   Inc., 843 F. Supp. 995, 999 (D. Md. 1993) (holding

a corporate defendant liable for the unauthorized exhibition of the broadcast of a boxing match to

patrons at its commercial establishment); J & J Sports. Prods., Inc. v. Get Away Lounge, Inc., No.



                                                   6
       Case 8:18-cv-01026-TDC Document 33-1 Filed 10/10/19 Page 7 of 10



TDC-13-3064, 2015 WL 4638060, at *2-3 (D. Md. July 30,2015) (same); Joe Hand Promotions,

Inc. v. Dock Street Enters., Inc., No. WMN-11-1973, 2011 WL6141058, at *4 (D. Md. Dec. 8,

2011) (finding a corporate defendant liable for the unauthorized exhibition of an ultimate fighting

championship broadcast and rejecting the defendants' good faith defense as inapplicable because

the statute provides for strict liability).       The Court will grant the Motion as to Sandoval &

Sandoval, Inc.

IV.     Individual Defendants

        G&G also seeks summary judgment as to liability against Mr. Sandoval and Ms. de

Sandoval in their individual capacities. For violations of        S 605 or S 553 by an individual   officer

or employee of a corporation, courts have typically adopted the test for vicarious liability used in

the context of copyright infringement. See, e.g., MayrealII, 849 F. Supp. 2d at 589 & n.5. Under

Sofiel, Inc. v. Dragon Medical & Scientific Communications, Inc., 118 F.3d 955 (2d Cir. 1997),

frequently cited in    S 605   and   S   553 cases, a plaintiff must prove that the individual had both a

"right and ability to supervise that coalesce[ d] with an obvious and direct financial interest in the

exploitation of copyrighted materials." Id. at 971 (citations omitted); accord CoStar Group, Inc.

v. LoopNet, Inc., 373 F.3d 544,550 (4th Cir. 2004) (stating that vicarious liability may be imposed

in a copyright infringement action because "a defendant who has the right and ability to supervise

the infringing activity and also has a direct financial interest in such activities is . . . liable")

(citations omitted).    Courts have since articulated the test in broadcast piracy cases to require

plaintiffs to show: (1) a "right and ability to supervise the violative activity, although [defendants]

need not actually be supervising because [they] need not know of the violative activity," and (2)

"a direct financial interest in the violation, i.e., financial benefits, even if not proportional or

precisely calculable, that directly flow from the violative activity." J & J Sports Prods., Inc. v.



                                                        7
       Case 8:18-cv-01026-TDC Document 33-1 Filed 10/10/19 Page 8 of 10



Ramsey, 757 F. App'x 93,95-96 (3d Cir. 2018) (collecting cases); see also J & J Sports Prods.,

Inc. v. Brady, 672 F. App'x 798,801-02 (10th Cir. 2016) (observing courts' tendency to require a

showing of the right and ability to supervise the violations, and an obvious and direct financial

interest in the piracy, in   S   605 cases involving both a corporate defendant and an individual

defendant) (citations omitted).

       Here, the Sandovals do not dispute that they are the owners and officers of Sandoval &

Sandoval, Inc., the corporate owner of Sole E Mare. Significantly, both also admit that they had

a right to control the Restaurant, and that Sole E Mare employees, such as the bartenders and

manager, serve as their agents.      It is not material that the Sandovals deny being present at the

Restaurant when the Fight was shown or authorizing its exhibition because actual knowledge or

supervision ofthe violation is not required for vicarious liability to attach. Ramsey, 757 F. App'x

at 95-96.

        Likewise, Mr. Sandoval's       unsupported assertion in his affidavit that the Fight "was

purchased for residential use only, by credit card" and thus must have been broadcast at Sole E

Mare by mistake, Manuel Sandoval Aff. ,-r,-r 9-10, ECF No. 31-2, does not create a genuine issue

of material fact. First, because broadcasting the Fight at the Restaurant without a commercial

license would still be unlawful, and the Sandovals undisputedly had the right to control the

premises, they would still be liable. See Ramsey, 757 F. App'x at 95-96. Second, where it was

undisputed that Sole E Mare had put a sign in front of the Restaurant advertising the broadcast of

the Fight that evening, thus establishing that management plainly intended to have the Fight shown

at the Restaurant that night, this claim that the broadcast signal was mistakenly transmitted to the

Restaurant rather than an unidentified residence is squarely refuted such that no reasonable

factfinder could accept it. Because the Sandovals had the right and ability to supervise and control



                                                   8
         Case 8:18-cv-01026-TDC Document 33-1 Filed 10/10/19 Page 9 of 10



activities at Sole E Mare, including on the night that the Fight was shown on the televisions at the

Restaurant, the first prong of the test for vicarious liability is satisfied.

         The Sandovals further admit that they benefit financially from Sole E Mare's activities and

profits. While they deny that they received any financial benefit specifically from the broadcast

of the Fight on May 6, 2017, they admit that Sole E Mare exhibits television programming believed

to be of interest to Restaurant patrons for their viewing pleasure. Where it is undisputed that Sole

E Mare placed a sign in front of the Restaurant advertising the Fight, between 25 and 33 patrons

were in the Restaurant during the Fight, and some were observed by the investigator to be watching

the Fight on the Restaurant's televisions, there is no genuine issue of material fact whether the

Sandovals, as the owners of Sole E Mare who generally benefit financially from the Restaurant's

activities, had a direct interest in the financial benefits of the broadcast, such as food and drink

expenditures made by patrons watching the Fight. See Brady, 672 F. App'x at 802 (finding that

the defendant had an obvious and direct financial interest in beer sales to bar patrons on fight night

when an unauthorized exhibition occurred). These financial benefits flow from the broadcast of

the Fight, even if "not precisely calculable." Ramsey, 757 F. App'x at 95-96. Therefore, the record

provides sufficient evidence to conclude that the Sandovals had a direct financial interest in the

broadcast of the Fight such that the second prong of the test for vicarious liability has been met.

The Court will thus grant summary judgment against Mr. Sandoval and Ms. de Sandoval as to

liability.




                                                     9
       Case 8:18-cv-01026-TDC Document 33-1 Filed 10/10/19 Page 10 of 10



                                   CONCLUSION

       For the foregoing reasons, 'G&G's Motion for Summary Judgment is GRANTED,   A

separate Order shall issue.




Date: October 10, 2019
                                              THEODORE D. CHUA
                                              United States District Jud




                                         10
